           Case 3:20-cv-05948-VC Document 24 Filed 09/11/20 Page 1 of 3



 1   DAVID GREENE (SBN 160107)
     (davidg@eff.org)
 2   ELECTRONIC FRONTIER FOUNDATION
     815 Eddy Street
 3   San Francisco, CA 94109
     Telephone: (415) 436-9333
 4   Facsimile: (415) 436-9993
 5
     Attorney for Amici Curiae
 6   Electronic Frontier Foundation,
     Ryan Jackson and Jynx
 7

 8
                                UNITED STATES DISTRICT COURT
 9
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
10
                                       SAN FRANCISCO DIVISION
11

12
     PATRICK S. RYAN,                                       Case No. 3:20-cv-05948 (VGC)
13
                                         Plaintiff,         NOTICE OF MOTION AND MOTION
14
                                                            FOR LEAVE TO FILE AMICUS BRIEF
15                  v.                                      OF ELECTRONIC FRONTIER
                                                            FOUNDATION, RYAN JACKSON, AND
16   DONALD J. TRUMP, in his official capacity as           JYNX IN SUPPORT OF PLAINTIFF'S
     President of the United States of America,             REQUEST FOR A TEMPORARY
17                                                          RESTRAINING ORDER
                   and
18

19   WILBUR L. ROSS, JR., in his official capacity
     as United States Secretary of Commerce,                Date: September 15, 2020
                                                            Time: 9:00 a.m.
20
                                       Defendants.
21                                                          Complaint Filed: August 24, 2020
22

23

24

25

26

27

28


     CASE NO. 3:30-CV-05948                     NOTICE OF MOTION AND MOTION FOR LEAVE TO FILE AMICUS BRIEF
             Case 3:20-cv-05948-VC Document 24 Filed 09/11/20 Page 2 of 3



 1            TO EACH PARTY AND ATTORNEYS OF RECORD IN THIS ACTION:
 2            PLEASE TAKE NOTICE that Electronic Frontier Foundation, Ryan Jackson and Jynx
 3   respectfully move this Court for leave to file a brief as amici curiae in support of Plaintiff’s request
 4   for a temporary restraining order.
 5                                        STATEMENT OF INTEREST
 6
              Amici curiae are the Electronic Frontier Foundation (EFF) and TikTok users Ryan Jackson
 7
     and Jynx. All wish to address the First Amendment rights of freedom of speech and assembly.
 8
              Electronic Frontier Foundation (EFF) is a non-profit civil liberties organization with more
 9
     than 30,000 dues-paying members, bound together by a mutual and strong interest in helping the
10
     courts ensure that such rights remain protected as technologies change, new digital platforms for
11
     speech emerge and reach wide adoption, and the Internet continues to re-shape governments’
12
     interactions with their citizens. EFF frequently files amicus briefs in courts across the country,
13
     including, relevant here, a brief to the Supreme Court in Packingham v. North Carolina, 137 S. Ct.
14
     1730 (2017).1
15
              Ryan Jackson and Jynx are two prominent TikTok users that both have thousands of
16
     followers. They both use TikTok to share their views on a range of political matters because the
17
     TikTok platform allows them to reach more diverse users than they are able on other social media
18
     platforms.
19
                                                 ARGUMENT
20
21            Amici are deeply concerned about Executive Order 13492, which has a direct and arguably

22   intentional effect on millions of people’s First Amendment rights to communicate free of

23   government interference. Accordingly, this Court must closely scrutinize it. The U.S. Supreme

24   Court has recognized that the protections of the Bill of Rights often work in conjunction and must

25   be evaluated together. Applying that principle in this case, it is clear that the Executive Order’s

26
     1   See Amicus Curiae Brief of Electronic Frontier Foundation, Public Knowledge, and Center for
27       Democracy & Technology in Support of Petitioner, Packingham v. State of North Carolina (Sup.
         Ct. No. 15-1194), https://www.eff.org/files/2016/12/22/2016-12-22_-_packingham_v._nc_-
28       _amicus_brief_of_eff_pk_and_cdt.pdf.
                                                        1
     CASE NO. 3:30-CV-05948                      NOTICE OF MOTION AND MOTION FOR LEAVE TO FILE AMICUS BRIEF
           Case 3:20-cv-05948-VC Document 24 Filed 09/11/20 Page 3 of 3



 1   effect on the First Amendment rights of the community of TikTok users warrants a more thorough

 2   and exacting review of the equal protection, due process and vagueness arguments raised by the

 3   Plaintiffs.

 4            All parties consent to the filing of this brief. The brief complies with this Court’s standing

 5   order and does not exceed 10 pages. Amici respectfully request that the Court grant the motion and

 6   accept the attached brief.

 7                                               Respectfully submitted,
     DATED: September 11, 2020
 8                                                /s/ David Greene
 9                                               DAVID GREENE (SBN 160107)
                                                 (davidg@eff.org)
10                                               ELECTRONIC FRONTIER FOUNDATION
                                                 815 Eddy Street
11                                               San Francisco, CA 94109
                                                 Telephone: (415) 436-9333
12                                               Facsimile: (415) 436-9993

13                                               Attorney for Amici Curiae
                                                 Electronic Frontier Foundation,
14                                               Ryan Jackson and Jynx

15

16

17

18

19

20
21

22

23

24

25

26

27

28
                                                         2
     CASE NO. 3:20-CV-05948 (VGC)           NOTICE OF MOTION AND MOTION TO FILE AMICUS BRIEF OF ELECTRONIC
                                            FRONTIER FOUNDATION ET AL.
